

88 HRES 912 IH: Expressing support for the designation of March 29, 2020, as “Vietnam Veterans Day”.
U.S. House of Representatives
2020-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 912IN THE HOUSE OF REPRESENTATIVESMarch 27, 2020Ms. Dean (for herself, Ms. Houlahan, Mr. Steube, Mr. Pappas, Mr. Takano, Mr. Bishop of Georgia, Mrs. Radewagen, Mr. Peterson, Ms. Brownley of California, Mrs. Lee of Nevada, Mr. Courtney, and Mr. Harder of California) submitted the following resolution; which was referred to the Committee on Veterans' AffairsRESOLUTIONExpressing support for the designation of March 29, 2020, as Vietnam Veterans Day.Whereas the Vietnam war was fought in the Republic of Vietnam from 1955 to 1975 and involved regular forces from the Democratic Republic of Vietnam and Viet Cong guerrilla forces in armed conflict with the Armed Forces of the United States, the Armed Forces of allies of the United States, and the Armed Forces of the Republic of Vietnam;Whereas the Armed Forces of the United States became involved in Vietnam because the United States Government wanted to provide direct support by the Armed Forces to the Government of the Republic of Vietnam to defend against the growing threat of communism from the Democratic Republic of Vietnam;Whereas members of the Armed Forces of the United States began serving in an advisory role to the Government of the Republic of Vietnam in 1955;Whereas, as a result of the incidents in the Gulf of Tonkin on August 2 and 4, 1964, Congress approved the Gulf of Tonkin Resolution (Public Law 88–408) by an overwhelming majority on August 7, 1964, which provided to the President of the United States the authority to use armed force to assist the Republic of Vietnam in the defense of its freedom against the Democratic Republic of Vietnam;Whereas, in 1965, ground combat units of the Armed Forces of the United States arrived in the Republic of Vietnam to join approximately 23,000 personnel of the Armed Forces who were already present there;Whereas, by September 1965, between 150,000 and 190,000 troops of the Armed Forces of the United States were in Vietnam, and by 1969, the number of such troops reached a peak of approximately 549,500, including members of the Armed Forces who were supporting the combat operations from Thailand, Cambodia, Laos, and aboard Navy vessels;Whereas, on January 27, 1973, the Agreement on Ending the War and Restoring Peace in Viet-Nam (commonly known as the Paris Peace Accords) was signed, which required the release of all prisoners-of-war of the United States held in North Vietnam and the withdrawal of all Armed Forces of the United States from South Vietnam;Whereas, on March 29, 1973, the Armed Forces of the United States completed the withdrawal of combat units and combat support units from South Vietnam;Whereas, on April 30, 1975, North Vietnamese regular forces captured Saigon, the capital of South Vietnam, effectively placing South Vietnam under Communist control;Whereas more than 58,000 members of the Armed Forces of the United States lost their lives in the Vietnam war, and more than 300,000 members of the Armed Forces of the United States were wounded in Vietnam;Whereas, in 1982, the Vietnam Veterans Memorial was dedicated in the District of Columbia to commemorate the members of the Armed Forces of the United States who died or were declared missing in action in Vietnam;Whereas the Vietnam war was an extremely divisive issue among the people of the United States and a conflict that caused a generation of veterans to wait too long for the public of the United States to acknowledge and honor the efforts and services of those veterans;Whereas members of the Armed Forces who served bravely and faithfully for the United States during the Vietnam war were often wrongly criticized for the decisions of policymakers that were beyond the control of those members; andWhereas designating March 29, 2020, as Vietnam Veterans Day would be an appropriate way to honor the members of the Armed Forces of the United States who served in South Vietnam and throughout Southeast Asia during the Vietnam war: Now, therefore, be itThat the House of Representatives—(1)expresses support for designating Vietnam Veterans Day;(2)honors and recognizes the contributions of the veterans of the Armed Forces of the United States who served in Vietnam during war and during peace;(3)encourages States and local governments to designate Vietnam Veterans Day; and(4)encourages the people of the United States to observe Vietnam Veterans Day with appropriate ceremonies and activities that—(A)provide the appreciation that veterans of the Vietnam war deserve;(B)demonstrate the resolve that the people of the United States shall never forget the sacrifices and service of a generation of veterans who served in the Vietnam war;(C)promote awareness of the faithful service and contributions of the veterans of the Vietnam war—(i)during service in the Armed Forces of the United States; and(ii)to the communities of the veterans since returning home;(D)promote awareness of the importance of entire communities empowering veterans and the families of veterans in helping the veterans readjust to civilian life after service in the Armed Forces; and(E)promote opportunities for veterans of the Vietnam war—(i)to assist younger veterans returning from the wars in Iraq and Afghanistan in rehabilitation from wounds, both seen and unseen; and(ii)to support the reintegration of younger veterans into civilian life.